DETAILED ACTION
Claims 1, 3-13, and 15 were filed with the amendment dated 02/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 05/03/2018.  These drawings are acceptable in view of the claim amendments filed 02/16/2021.

Response to Arguments
Applicant’s amendments and the included Examiner’s Amendment overcome the previous drawing objections, claim objections, 35 USC 112b rejections, and prior art rejections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ms. Kristina Castellano on 02/22/2021.

The application has been amended as follows: 

IN THE CLAIMS:


In claim 1, line 18, the phrase “the switching position” has been replaced with the phrase -- a switching position --.

In claim 7, line 2, the phrase “are suitable to” has been DELETED.


 The amendments were made to overcome 35 USC 112b issues.

Reasons for Allowance
Claims 1, 3-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “wherein said valve device comprises a cursor and wherein said elastic member and said counter-pressure of the low-pressure channel act on a first surface of said cursor” in combination with the other limitations set forth in the independent claims.
The closest prior art of record is U.S. Pat. No. 6,397,591 (Tsuruga).  However, Tsuruga does not teach or suggest that the elastic member and said counter-pressure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JESSICA CAHILL/Primary Examiner, Art Unit 3753